Citation Nr: 0719810	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a head injury, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, and declined to reopen the veteran's claim of 
entitlement to service connection for a seizure disorder, on 
the basis that new and material evidence had not been 
received.  The veteran perfected a timely appeal of these 
determinations to the Board.

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.

This matter was before the Board in October 2006 and was then 
remanded for further development.


FINDINGS OF FACT

1. The veteran has submitted new evidence that relates to an 
unestablished fact necessary to substantiate his service 
connection claim for residuals of a head injury, to include a 
seizure disorder.

2. There is no current seizure disorder, or any other current 
residual of a head injury.





CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a head injury, to include a seizure 
disorder.  38 U.S.C.A. § 1154(b), 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a), 3.304(d) (2006).

2. Residuals of a head injury, to include a seizure disorder, 
were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2002 
and November 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

To the extent that complete VCAA notice was only provided to 
the veteran after the initial unfavorable decision in this 
case, the Board notes that a VCAA-compliant letter was issued 
to the veteran in November 2006.  Thereafter, he was afforded 
an opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a statement of the case to the 
veteran in April 2007.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the November 2006 letter, and his claim was 
readjudicated in April 2007.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, private post-service 
medical records, VA medical treatment records, a VA 
compensation and pension examination, a letter from the 
veteran's sister, the veteran's testimony at his August 2006 
Board hearing, and written statements from the veteran and 
his representative are associated with the claims file.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.


II. New and Material Evidence

The last previous denial of the veteran's claim of 
entitlement to service connection for a seizure disorder was 
in a November 1999 rating decision, and that decision became 
final.  The basis of that denial was that the veteran had not 
submitted evidence that a current seizure disorder had 
happened or was aggravated in service, or evidence showing 
that a seizure disorder had manifested to a compensable 
degree within one year from his discharge.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Even though the RO, in its May 2004 statement of the case, 
found that new and material evidence had been submitted to 
reopen the claim, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The record reflects that the veteran is a combat veteran.  At 
his August 2006 Board hearing, the veteran testified that his 
residuals of a head injury, including a seizure disorder, 
were the result of in-service trauma to his head during 
combat.  The Board notes that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d); see 38 U.S.C.A. 
§ 1154(b).  Therefore, the veteran's August 2006 testimony is 
evidence that the veteran incurred an in-service head injury 
related to current residuals of such injury, including 
seizures, and thus relates to an unestablished fact necessary 
to substantiate his claim.  Also, evidence of a combat injury 
was not submitted prior to the RO's November 1999 denial.  
The Board thus finds that the veteran has submitted new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for residuals of a head 
injury, to include a seizure disorder.

III. Service Connection

The veteran argues that he is entitled to service connection 
for residuals of a head injury, which include a seizure 
disorder.  Specifically, the veteran asserts that, while in 
service, he was hit by shrapnel in the right side of his head 
during a grenade attack and was knocked unconscious, which 
was the cause of a current seizure disorder.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
claimant is afforded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).

In addition, for certain chronic diseases, such as 
epilepsies, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for epilepsy is one year.  38 C.F.R. 
§ 3.307, 3.309(a).

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability, so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In the instant case, the medical evidence, including private 
medical records dated from January 1978 to May 1983, and from 
September 1988 to August 1989, indicate that the veteran was 
diagnosed with and was treated for a seizure disorder from 
January 1978 until August 1989.  The medical record 
furthermore reflects that, in July 1989, the veteran 
underwent a right anterior temporal lobectomy for his 
seizures.  On discharge from this surgery, the veteran was 
noted to have developed a left peripheral facial nerve palsy, 
which the examiner at the time stated should resolve 
spontaneously.  At discharge in July 1989, the veteran was 
diagnosed as having status post right anterior temporal 
lobectomy for seizures due to partial-complex seizure 
disorder, and left peripheral facial palsy.

An August 1989 letter from the veteran's private physician, 
Dr. E., indicates that the veteran had been treated by Dr E. 
for a medically intractable seizure disorder that had been 
treated with resective surgery in July, and that he veteran 
had had no seizures since the surgery and would be able to 
return to full-time employment in September.

Private treatment records from October 1990 show that the 
veteran had seizures from age 19 and reported a successful 
craniotomy for seizure control, and that he only residual 
deficit from the surgery was a Bell's palsy on the right side 
of the face.

Private medical records from May 1993 to September 1997 
indicate no treatment for seizures or other any other 
residual of a head injury.

VA medical treatment records from July 2000 to April 2004 do 
not indicate treatment for any seizure disorder or other 
residual of a head injury, but note that the veteran had a 
seizure disorder which resolved after the a craniotomy with 
resection.  Such records also note a history of Bell's palsy, 
but are negative for any treatment or indications of current 
Bell's palsy.

The veteran was afforded a VA neurological examination in 
March 2007.  On examination, the following was noted: that 
the veteran was currently on no medications for epilepsy; 
that the did not recall his last seizure event except to 
state that it may have occurred just before his brain surgery 
20 years prior; that the veteran's wife was interviewed and 
described difficulty with behavior and chronic irritability 
more than isolated events that could be construed as 
paroxysmal or epileptic; that they had been married for 5 
years and she was not able to provide a clear report of any 
paroxysmal event; and that the veteran's history was 
complicated by postoperative Bell palsy.  On physical 
examination of the veteran, the following was noted: his 
speech was generally clear, but he pointed the examiner to 
brief episodes of word finding difficulty and hesitations or 
mispronunciations of a word or phrase; ocular motility was 
normal; visual fields were intact; there was no nystagmus or 
dysmetria; the face was symmetrical at the time, and no 
synkinesis was documented; no abnormal movements or 
fasciculations were seen; coordination was intact, even 
though veteran described a history of tremors and frequent 
dropping of objects of various types; and the veteran stood 
without difficulty, was able to ambulate straight ahead 
without ataxia, and turns were completed approximately.  The 
VA examiner noted that tremor was not documented during 
examination, but that there was likely mild background 
diabetic neuropathy, particularly in the lower extremities.  
According to the examiner, the seizure issue was difficult to 
define, with characteristics described by the veteran and his 
wife, as well as the psychiatric information from the record, 
compatible with behavioral disturbances of anxiety or post-
traumatic stress disorder, but with several features that 
could be also compatible with complex partial seizures.  The 
VA examiner also noted that there was no history of 
generalized motor seizure over the years and no documentation 
of a complex partial event, and that the veteran was on no 
anti-seizure medication at the time.  The examiner stated the 
following: that while it was possible that complex partial 
seizures had occurred in the past, they were not documented 
recently, and there was no documentation of generalized 
tonic/clonic seizures over the past 20 years; that the 
veteran was on no medication; and that the major area of 
concern was behavioral difficulties as referenced by his 
wife.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claim.  The medical record does not reflect any 
current seizure disorder, or any other current residual of 
head injury.  The Board notes the veteran's history of a 
seizure disorder prior to his July 1989 right anterior 
temporal lobectomy, which resulted in left peripheral facial 
nerve palsy immediately following the surgery.  However, the 
record indicates no seizure, facial nerve palsy, or treatment 
for seizures or facial nerve palsy after October 1990.  
Rather, VA medical treatment records from July 2000 to April 
2004 indicate a history of a seizure disorder that had been 
resolved by the July 1989 surgery, and a history of Bell's 
palsy.  Furthermore, by his own report on Marcy 2007 VA 
examination, the veteran had not had a seizure since his July 
1989 surgery, and was receiving no medication or treatment 
for a seizure disorder.  Moreover, on March 2007 VA 
neurological examination, findings on physical examination 
did not indicate a seizure or nerve disorder, with no tremor 
or synkinesis noted, and the face noted to be symmetrical at 
the time.  The VA examiner made no diagnosis of a current 
seizure disorder or other residual of head injury, and stated 
that while it was possible that complex partial seizures had 
occurred in the past, they had not been documented in the 
past 20 years.

The Board notes the veteran's contentions that he suffered an 
in-service head injury that led to seizures after service, 
and that satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat is accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, even assuming that the veteran did 
suffer in-service head trauma that may have been related to 
epileptic seizures, without any current seizure disorder or 
any other current residual of such head injury shown in the 
record, there is no valid claim of service connection for 
these conditions.  Accordingly, service connection is not 
warranted for residuals of a head injury, including a seizure 
disorder.

The Board also notes that the veteran is free to submit 
additional evidence in the future to support a claim for 
service connection, such as additional medical evidence of a 
current disability involving in-service head injury.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

New and material evidence having been received, a claim for 
entitlement to service connection for residuals of a head 
injury, to include a seizure disorder, is reopened; to this 
extent only, the veteran's claim is granted.

Entitlement to service connection for residuals of a head 
injury, to include a seizure disorder, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


